Title: James Ligon (for Patrick Gibson) to Thomas Jefferson, 17 July 1815
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas


             17h July 1815
          
            
              Thomas Jefferson Esqe
              
            
            
              
              To Patrick Gibson Dr
              
            
            
              To Cash pd for
              a Bale Cotton 232lb at 22 Cents.
              $51.4
            
            
                
              draye & toll
              
            
          
          
          Harry will deliver Mr Jefferson the above bale of Cotton—Mr Johnson was unloaded at the Locks & I thought it better to send it by the present opportunity than to wait his return
          respectfullyPatrick Gibson⅌ Jas Ligon
        